Citation Nr: 0424556	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  01-07 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational benefits pursuant to Chapter 30, 
Title 38, United States Code, (Montgomery GI Bill).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant was honorably discharged in September 1998 from 
the Army Active Guard/Reserves (AGR) program with 20 years of 
active federal service (AFS).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied entitlement to educational 
benefits pursuant to Chapter 30, Title 38, United States 
Code, (Montgomery GI Bill).

As discussed in further detail in the remand below, the 
appellant requested a BVA hearing before a member of the 
Board in July 2004, however such hearing was not provided.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Upon review of the record, the Board notes that the appellant 
requested a BVA Travel Board hearing at a local VA office 
before a member of the Board in his July 2004 substantive 
appeal (VA Form 9).  However, to date, the appellant has not 
been scheduled for such hearing.

Pertinent law provides that a hearing on appeal will be 
granted if the appellant, or his duly authorized 
representative expresses a desire to appear in person.  
38 C.F.R. § 20.700(a) (2003).  Furthermore, the appellant, or 
his or her duly authorized representative may request a 
hearing before the Board of Veterans' Appeals at a Department 
of Veterans Affairs field facility in conjunction with 
submitting a substantive appeal (VA Form 9) or anytime 
thereafter, subject to the restrictions of Rule 1304.  
38 C.F.R. §§ 20.703, 20.1304 (2003).  The Board additionally 
notes that the claims file shows that the appellant's request 
for such BVA hearing was timely.  38 C.F.R. § 20.1304 (2003).  
Therefore, this case is remanded for purposes of affording 
the appellant an opportunity to present argument to the Board 
via a BVA Travel Board hearing at his local VA regional 
office.

Accordingly, this case is REMANDED for the following:

The appellant should be scheduled for the 
next available BVA Travel Board hearing at 
the local VA office.  Notice should be sent 
to the veteran and to his representative, in 
accordance with the applicable regulations.  
Care should be taken to assure that the 
representative is adequately informed of the 
time and location of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




